DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:
The recitation of “second connecter” (claim 8, line 4) is believed to be --second connector--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the protrusion stop" in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been considered as --a protrusion stop--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Federico (US 2016/0355970).
Regarding claism 1 and 12, Federico discloses an air duct connector (refer to Figs. 1-5), comprising: 
a first connector (21) having an insertion space (within channel 23) and a first air opening (26), the insertion space having an insertion opening in a first direction (refer to Fig. 5 below), a first guiding structure (refer to lateral surface 29) on a wall of the insertion space extended in the first direction (said first direction as can be seen from 
a second connector (11) having a second air opening (15) and a second guiding structure (12), the second connector (11) slidably inserted into the insertion space through the insertion opening in the first direction (refer to Fig. 2), the second guiding structure (11) protruded towards a second direction transverse to the first direction (in the instant case, the term transverse is being considered as situated across something);
wherein the first guiding structure (21) is structured to guide the second guiding structure of the second connector (11) into the insertion space until the second guiding structure slides to and engages with the positioning structure and the first air opening abuts the second air opening (refer to Figs. 1-2), and
wherein the second guiding structure (12) is substantially smaller than the first guiding structure (refer to Fig. 1, wherein since the second guiding structure fits inside the first guiding structure, said second guiding structure is necessarily substantially smaller than the first guiding structure in order to fit).


    PNG
    media_image1.png
    514
    439
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 2-6, 8 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Federico (US 2016/0355970).
Regarding claims 2 and 15, Federico meets the claim limitations as disclosed above in the rejection of claims 1 and 12 respectively. Further, Federico discloses in the embodiment of Figs. 1-5, wherein the first connector (21) comprises a first connector body, but said embodiment of Figs. 1-5, fails to explicitly disclose wherein the first connector body comprises a bottom wall and a peripheral wall coupled to the bottom wall, the peripheral wall being U-shaped, the peripheral wall comprises a first side wall, a second side wall opposite to the first side wall, and a connecting wall between the first side wall and the second side wall, the insertion space being defined by the peripheral wall and the bottom wall, and an opening end of the U-shaped peripheral wall is the insertion opening.
However, Federico discloses in the embodiment of Fig. 6, wherein the first connector (21) comprises a first connector body comprising a bottom wall (in the instant case surface 25 is being considered as the bottom wall 25) and a peripheral wall (walls 29) coupled to the bottom wall (25), the peripheral wall being U-shaped (refer to Fig. 6), the peripheral wall comprises a first side wall, a second side wall opposite to the first side wall, and a connecting wall (27) between the first side wall and the second side wall (refer to Fig. 6 below), the insertion space being defined by the peripheral wall and the bottom wall, and an opening end of the U-shaped peripheral wall is the insertion opening (refer to Figs. 6-8).



    PNG
    media_image2.png
    445
    498
    media_image2.png
    Greyscale


Regarding claims 3 and 16, Federico as modified meets the claim limitations as disclosed above in the rejection of claims 2 and 15 respectively. Further, Federico as modified discloses wherein the first guiding structure (lateral surface 29) is disposed on inner side surfaces of the first side wall and the second side wall that oppose one another (inner surfaces of said walls serve as guidance), and the positioning structure 

Regarding claims 4 and 17, Federico as modified meets the claim limitations as disclosed above in the rejection of claims 2 and 15 respectively. Further, Federico as modified discloses wherein the first guiding structure (inner surfaces of the side walls) is a guide rail (which serves as guidance), and the second guiding structure is a guide post slidable on the guide rail (refer to Fig. 1-6).

Regarding claims 5 and 18, Federico as modified meets the claim limitations as disclosed above in the rejection of claims 4 and 17 respectively. Further, Federico as modified discloses wherein the positioning structure (27) is integrated into the guide rail (into the inner surfaces of the side walls as can be seen from Fig. 6).

Regarding claims 6 and 19, Federico as modified meets the claim limitations as disclosed above in the rejection of claims 5 and 18 respectively. Further, Federico as modified discloses wherein the positioning structure (27) is a protrusion stop in the guide rail (a wall that protrudes in the guide rail that creates a stop).

Regarding claim 8, Federico as modified meets the claim limitations as disclosed above in the rejection of claim 5. Further, Federico as modified discloses wherein a protrusion stop (27) abuts against the guide post (from the second connector 
the guide post of the second connector (11) is positioned on two side surfaces of the second connector (as can be seen from Fig. 3), and
the guide post is clamped (said guide post is considered to be clamped since second connector includes hose clamp 203) and positioned between the first side wall and the second side wall of the peripheral wall of the first connector (21).

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Federico (US 2016/0355970) in view of Karas (US 2014/0073232).
Regarding claim 9, Federico as modified meets the claim limitations as disclosed above in the rejection of claim 2. Further, Federico as modified discloses the use of a seal ring through clamping 203), but fails to explicitly disclose the seal ring coupled, between the first air opening and the second air opening and seals a connection region between the first air opening and the second air opening.
However, Karas teaches an air duct connector (refer to Figs. 3-5), comprising a seal (refer to seal 36) coupled between a first air opening and a second air opening (from ducts 14 and 12) and seals a connection region between the first air opening and the second air opening, in order to prevent the airflow from escaping (refer to par. 7, lines 3-5).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Federico such that the seal ring is coupled between the first air opening and the second air opening and seals 

Regarding claim 10, Federico as modified meets the claim limitations as disclosed above in the rejection of claim 9. Further, Federico as modified discloses wherein the seal ring (refer to seal 36 as taught by Karas) is adhered and fixed to the bottom wall (of the first connector).

Allowable Subject Matter
Claims 7, 11 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see pp.8-10, filed on 12/28/2021, with respect to claims 1-12 and 15-20 have been fully considered and are persuasive. The rejection of claims 1-12 and 15-20 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly amended claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/ANA M VAZQUEZ/Examiner, Art Unit 3763